
	
		I
		112th CONGRESS
		2d Session
		H. R. 5716
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Bilbray (for
			 himself and Mrs. Maloney) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a Skin Cancer Research Fund to increase
		  funding for the conduct or support of research relating to skin cancer by the
		  National Institutes of Health.
	
	
		1.Short titleThis Act may be cited as the
			 Melanoma Research Act of
			 2012.
		2.Skin Cancer
			 Research Fund
			(a)Creation of
			 fundThere is established in
			 the Treasury of the United States a trust fund to be known as the Skin
			 Cancer Research Fund, consisting of such amounts as may be deposited
			 into the Skin Cancer Research Fund under subsection (b).
			(b)Transfer to fund
			 of certain amountsFor each
			 of fiscal years 2013 through 2017, there shall be deposited into the Skin
			 Cancer Research Fund amounts equivalent to the taxes received in the Treasury
			 during the respective fiscal year under section 5000B of the Internal Revenue
			 Code of 1986 (26 U.S.C. 5000B; relating to taxes on indoor tanning
			 services).
			(c)Limitation on
			 availability of amounts in fundAmounts in the Skin Cancer Research Fund
			 shall be available, as provided by appropriation Acts, exclusively for the
			 conduct or support of research relating to skin cancer by the National
			 Institutes of Health under title IV of the Public Health Service Act (42 U.S.C.
			 281 et seq.).
			(d)DefinitionIn
			 this Act, the term skin cancer means any of the following:
				(1)Actinic
			 keratosis.
				(2)Basal cell
			 carcinoma.
				(3)Melanoma.
				(4)Kaposi’s
			 sarcoma.
				(5)Squamous cell
			 carcinoma.
				
